Opinion issued June 22, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00233-CV




IN RE LANIER WORLDWIDE, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Lanier Worldwide, Inc. (“Lanier”),
seeks mandamus relief compelling the trial court to rule on its motion to appoint a
receiver.   
On June 11, 2010, Lanier moved to dismiss the petition for writ of mandamus. 
We dismiss the petition for writ of mandamus.  All outstanding motions are overruled
as moot. 
 
Per Curiam 
 
Panel consists of Justices Jennings, Alcala, and Massengale.